DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-8, 10-13, 15, 17, 18, 20-22 and 24-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allara et al. (2020/0165914).
As concerns claim 1, Allara shows an apparatus (Fig. 1-5) operable with a riser (3) with ends coupled respectively to an upper location (1) and a lower location (2), comprising: sensors (8) configured to sense an inclination of said riser at riser nodes (9) positioned on said riser between said upper location and said lower location (Fig. 1); and a data processing system (7) configured to produce an estimate of a deformed shape of said riser employing deformed shape functions to represent, respectively, said 
As concerns claim 3, Allara shows wherein said deformed shape functions are third-order polynomial functions, and said second derivatives of ones of said deformed shape functions are set equal to zero at said upper location and said lower location (paragraph 0096).
As concerns claim 4, Allara shows a position sensor configured to retrieve a position of said upper location (paragraph 0099).
As concerns claim 6, Allara shows wherein a global navigation satellite system is employed to retrieve said position of said riser where said riser is coupled to said upper location (paragraph 0099).
As concerns claim 7, Allara shows wherein said upper location is a location of a floating platform (1).
As concerns claim 8, Allara shows wherein said lower location is a known position wherein said riser is coupled to an anchor point (2) in a seabed.
As concerns claim 10, Allara shows wherein said positions, said first derivatives, and said second derivatives of said deformed shape functions are calculated separately along orthogonal axes (paragraph 0057).
As concerns claim 11, Allara shows wherein said estimate of said deformed shape of said riser is produced including an objective function to distribute a directional error across said riser nodes (paragraph 0055-0057 & 0094-0097).
As concerns claim 12, Allara shows wherein said objective function is derived from initial lengths of riser sections between adjacent riser nodes (paragraph 0055-0057 & 0094-0097).
As concerns claim 13, Allara shows wherein said data processing system is further configured to calculate a fatigue life of said riser employing said estimate of said deformed shape of said riser (paragraph 0103-0105).
As concerns claim 15, Allara shows a method (Fig. 1-5) operable with a riser (3) with ends coupled respectively to an upper location (1) and a lower location (2), comprising: sensors (8) configured to sense an inclination of said riser at riser nodes (9) positioned on said riser between said upper location and said lower location (Fig. 1); and a data processing system (7) configured to produce an estimate of a deformed shape of said riser employing deformed shape functions to represent, respectively, said estimate of said deformed shape of said riser above and below said riser nodes (paragraph 0039, 0055-0057 & 0094-0097), wherein: positions, first derivatives, and second derivatives of said deformed shape functions are respectively matched at said riser nodes (paragraph 0055-0057 & 0094-0097), and said first derivatives are matched to said inclination of said riser at said riser nodes (paragraph 0055-0057 & 0094-0097).
As concerns claim 17, Allara shows wherein said deformed shape functions are third-order polynomial functions, and said second derivatives of ones of said deformed 
As concerns claim 18, Allara shows retrieving position of said upper location (paragraph 0099).
As concerns claim 20, Allara shows wherein said retrieving employs a global navigation satellite system to retrieve said position of said riser where said riser is coupled to said upper location (paragraph 0099).
As concerns claim 21, Allara shows wherein said upper location is a location of a floating platform (1).
As concerns claim 22, Allara shows wherein said lower location is a known position wherein said riser is coupled to an anchor point (2) in a seabed.
As concerns claim 24, Allara shows wherein said positions, said first derivatives, and said second derivatives of said deformed shape functions are calculated separately along orthogonal axes (paragraph 0057).
As concerns claim 25, Allara shows wherein said producing said estimate of said deformed shape of said riser includes an objective function to distribute a directional error across said riser nodes (paragraph 0055-0057 & 0094-0097).
As concerns claim 26, Allara shows wherein said objective function is derived from initial lengths of riser sections between adjacent riser nodes (paragraph 0055-0057 & 0094-0097).
As concerns claim 27, Allara shows calculating a fatigue life of said riser employing said estimate of said deformed shape of said riser (paragraph 0103-0105).
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.  In response to applicant’s argument that Allara fails to disclose an apparatus, and related method, configured to produce an estimate of a deformed shape of a riser employing deformed shape functions to represent, respectively, the estimate of the deformed shape of the riser above and below the riser nodes wherein positions, first derivatives, and second derivatives of the deformed shape functions are respectively matched at the riser nodes, the examiner respectfully disagrees.  Allara discloses that the processing unit calculates the position of each detection point with respect to a reference point, and calculates the time history of the position of each detection point at predetermined time intervals, constant or adjusted as a function of the intensity of the variation of the shape of the riser calculated.  Allara further discloses that the model of the deformed shape of the riser can be by means of a spline interpolation, dividing the entire length of the riser into sub-intervals, and selecting for each sub-interval a polynomial of degree d and imposing the continuity of the first derivatives at the meeting point between two bordering polynomials.  A first derivative can be interpreted as a rate of change or a slope of a tangent line, i.e. inclination, and a second derivative can be interpreted as an acceleration.  Furthermore, a spline interpolation is a form of interpolation where the interpolant is a special type of piecewise polynomial that instead of a single, high-degree polynomial to all of the values at once, spline interpolation fits low-degree polynomials to small subsets of the values, for example, fitting multiple cubic polynomials between each of the pairs of points, instead of fitting a single higher-degree polynomial to all of them.  Thus, the system of Allara is configured .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679